Citation Nr: 1047145	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  06-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from May 1990 to July 1994.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO).

The Board previously remanded this claim in May 2009.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's back 
disability was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). The notice requirements were 
accomplished in the May 2005 letter, which was provided before 
the adjudication of the Veteran's claim.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service, VA and private treatment records have been obtained and 
she has been provided with a VA examination in connection with 
her present claim.  What is more, the Veteran has not indicated 
there are any additional records that VA should seek to obtain on 
her behalf.  Further, the Veteran's declined a hearing related to 
her present claim and the AMC/RO has fully, or at a minimum 
substantially, complied with the Board's May 2009 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Thus the Board finds that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the Veteran's claim, 
and no further assistance to develop evidence is required.

Service Connection Contention and Regulations

The Veteran presently seeks to establish service connection for a 
back disorder.  Specifically, the Veteran maintains that she 
injured her back in-service and this caused her current back 
disorder (i.e. back pain).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Background and Analysis

The Veteran's service treatment records are extensive and very 
detailed; however, only a March 1991 treatment record reflects 
the Veteran's complaints of back pain, and her diagnosed thoracic 
paraspinal muscle strain.  The Veteran was ultimately medically 
separated from service and in connection these proceedings, she 
completed a December 1993 Report of Medical History, indicating 
she had a history of recurrent back pain; however, no back 
disability was diagnosed by the military medical professional at 
the time.  Subsequently, the Veteran was provided an extensive 
physical and mental examination and, yet again, no back disorder 
or similar condition was noted.  See Medical Board Evaluation, 
Mar. 17, 1994.  

A November 2003 VA treatment record documents the Veteran's first 
post-service treatment/complaint of any back disorder.  At this 
time, the Veteran reported experiencing lower back and pelvis 
related pain, during menstruation.  Although general arthritis is 
diagnosed, it is apparent that this diagnosis was not related to 
any back disorder, as a subsequent VA treatment records only 
diagnose bilateral hand and foot arthritis.  See, e.g., VA PC-
Meridian F/U Note, Feb. 28, 2005.  

The Veteran again sought private medical treatment for back pain 
in May 2004, when she reported the onset of her symptoms 
approximately some four-years prior.  At this time, the Veteran 
was diagnosed with lumbar strain; however, the medical profession 
did not suggest, much less opine, that any such diagnosis was 
related to the Veteran's military service or any incident 
therein.  

Between February and March 2006, the Veteran was treated on 
multiple occasions, at a private medical facility, for complaints 
of back pain.  As reflected in one of the treatment records, a 
private physician diagnosed the Veteran with lumbalgia, more 
commonly referred to as lumbago or lumbar pain.  See Dorland's 
Illustrated Medical Dictionary, p. 1092 (31st ed. 2007).  
However, there is no indication of any underlying medical 
disorder, nor is there any indication that any the condition was 
caused by or related to, the Veteran's military service or any 
incident therein.  

Pursuant to the Board's May 2009 remand instructions, the Veteran 
was provided a June 2009 VA examination.  At this time, the 
examiner (i) reviewed the claims folder, to include service, VA 
and private treatment records, (ii) recorded the Veteran's 
account of her disorder, and (iii) performed an appropriate 
physical examination.  Based on the aforementioned information, 
the VA examiner indicated that there was no objective evidence of 
any impairment or disorder of the back.  The examiner then opined 
that it is less likely than not that the Veteran had any back 
disorder related to military service or any incident therein.  

Numerous other VA and private treatment records have been 
associated with the Veteran's claims folder.  Some of these 
records reflect the Veteran's complaints of back pain, but none 
reflect a diagnosis of back disability.  Also, these treatment 
records are negative of any competent opinion, or suggestion, 
that any back disorder was related to the Veteran's military 
service or any incident therein.  

Analysis

After careful consideration of the evidence of record, the Board 
finds that the criteria to establish service connection for a 
back disorder have not been met.  

The Veteran was diagnosed with lumbar strain in-service and after 
separation, but no back disorder was diagnosed at her most recent 
VA examination.  See VA Exam Report, June 30, 2009; 
"Diagnosis," Private Treatment Record, May 14, 2004; Service 
Treatment Record, Mar. 28, 1991.  The Board notes that the United 
States Court of Appeals for Veterans' Claims (Court) has held 
that a service connection claim must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Veteran complains of back pain; however, pain alone, without 
an underlying disorder, is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Here, as noted in the May 2009 Board 
remand, in May 2004 she was diagnosed as having lumbar strain.  
Because this diagnosis pre-dates the current appeal period (she 
filed her claim of service connection for back disability in 
April 2005) and she has not been diagnosed as having back 
disability since that time, she does not have a diagnosis of back 
disability for purposes of this appeal.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement that a 
claimant have a current disability before service connection may 
be awarded for that disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).

Further, the only medical opinion of record squarely addressing 
the determinative issue is highly probative and indicates that 
the Veteran does not have a back disability related to military 
service or any incident therein.  Significantly, this opinion was 
based on the medical professional's expertise and a clear 
analysis of the medical evidence of record (service and post-
service), current examination findings, and the Veteran's account 
of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

Without question, the Board has considered the Veteran's opinion 
that she has a back disorder related to military service.  
Nevertheless, in the present circumstance, the Veteran does not 
have the medical training or expertise to provide a competent 
opinion to this effect.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Indeed, to provide a competent 
opinion on this matter appropriate medical training and expertise 
are necessary, which the Veteran as a lay person does not have.  
See 38 C.F.R. § 3.159(a) (2010); see also Colantonio v. Shinseki, 
606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some 
cases lay testimony "falls short" in proving an issue that 
requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 
1274, 1278 (Fed. Cir.2010).

In short, although the Board finds the Veteran competent and 
credible to report having back problems during and since service, 
because she is not currently diagnosed as having a back 
disability, service connection is not warranted.  As the 
preponderance of the evidence is against the Veteran's service 
connection claim, the benefit of the doubt doctrine is not for 
application.



ORDER

Service connection for a back disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


